DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claim 1-14 in the reply filed on 7/16/21 is acknowledged.  The traversal is on the ground(s) that there would be no undue search as the product and method of making of group II.  This is not found persuasive because the product of group I can be made by a materially different method that does not heat the mixture to the specific temperature ranges of group II and as such the groups are separate and distinct.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Objections
Claim 2 is objected to because of the following informalities:  the claims recites that the capsule is comprised of “075%-1.25% xylose solutions.  The Examiner assumes the claims should read “0.75%-1.25% xylose solutions” as this range is within the range of independent claim 1 and does not create an indefiniteness issue.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Caballero et al (Preparation and Physiochemical Characterization of Softgels Cross-linked with Cactus Mucilage Extracted from Cladodes of Opuntia Ficus-Indica, Molecules 2019, 24, 2531) in view of Cimiluca (US 5,641,512 hereafter Cimiluca) and Kirschner et al (US 2010/0129496 hereafter Kirschner).
Opuntia ficus-indica which comprises about 22% D-xylose (abstract, page 2).  1.0 g of the extract is present in a capsule solution, which further comprises about 15% glycerin and 7 g of gelatin, and would be about 0.95% xylose (page 9). The gelatin is sources from porcine skins (page 2). Gelatin can be present up to 21% of the formulation (page 2, 3, 5).  Depending on the concentration of the xylose the resulting capsule have a golden brown transparent appearance (Figure 5). The extract further comprises galacturonic acid, galactose and rhamnose which all have nutraceutical properties (page 2).   The solubility of the capsules is dependent on the weight of the dried capsules and relative to the compositional components, such that while gastrointestinal delivery is desired, it would be within the level of skill in the art to optimize the release of the active agents anywhere along the GI tract based the weight of the capsule components (page 9). 
While the capsules of Caballero discloses gelatin, xylose, glycerin and water, the reference is silent to the specific concentrations of claim 5.  However the use of these compounds in soft gelatin fills is well known in the art as seen in the Cimiluca patent.
Cimiluca discloses a soft gelatin capsule formulation comprising gelatin, glycerin, water and nutraceutical agents (abstract, col. 2, lin. 55-65).  The gelatin mass comprises 47% gelatin, 15% glycerin and 33% water (Example I).  The gelatin has an animal source such a bovine (col. 5, lin. 28-50). It would have been obvious to include the crosslinked formulation of Caballero intro the similar formulation of Cimiluca as they solve the same problem.
Regarding the specific active agent of claim 12, while the Caballero and Cimiluca disclose soft gelatin capsules, with at least suggestions of vitamins and dietary fibers, the reference is silent to the specific compounds of claim 10 and 12.  The delivery of these compounds is well known in the art as seen in the Kirschner patent. 

Regarding the viscosity, it is the position of the Examiner that such limitations relating to the mixing temperature and resulting viscosity do not distinguish over the prior art.  Regarding the viscosity, according to the claim this feature is the result of the concentration of the xylose as a crosslinking agent in the gelatin mass. Caballero discloses a gelatin mass with xylose present within the desired range and as such should have the same viscosity.  The mixing temperature of Caballero is 140oF, and the concentration of the xylose is the same as the instant claims.  As such, the resulting viscosity should be the same since those limitations were the limiting factors for the feature of the invention. The Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same material structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable softgel formulation comprising a variety of nutraceutical compounds that are crosslinked via natural means.  It would have been obvious to follow the suggestions of Caballero to include specific nutraceutical agents as found in Cimiluca and Kirschner as they all solve the same problem.  One of ordinary skill in the art would have been motivated to combine the soft gelatin capsule 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618